Citation Nr: 1402163	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  12-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for corticobasal degeneration, also claimed as Parkinson's disease.


REPRESENTATION

Veteran represented by:  John S. Berry, Esq.	


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket due to the terminal nature of the Veteran's neurological disability pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1965 to May 1968, from August 1968 to August 1971, and in Vietnam from August 1967 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia which denied the benefit sought on appeal.  

Records in the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents in the Veterans Benefits Management System.

The Board notes that both claim were previously denied in earlier decisions; the PTSD claim was denied in January 2007, whereas the corticobasal degeneration claim was denied in June 2005.  The PTSD claim, however, is being treated as de novo because of a May 2006 service department statement corroborating military commendations that was received in 2010, whereas the corticobasal degeneration claim (now characterized as including Parkinson's disease) was readjudicated in light of Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. U.S. Veterans Admin., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  Effective August 31, 2010, Parkinson's Disease was added to the list of diseases presumed to be associated with herbicide exposure.  

The issue of entitlement to service connection for corticobasal degeneration and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  After the January 2007 rating decision, VA received a service personnel record that is related to a claimed in-service event, and the service personnel record existed at the time of January 2007 rating decision.

2.  The Veteran had a diagnosis of PTSD during the appeal period by a VA psychiatrist, and the Veteran's stressors are related to the Veteran's fear of hostile military activity.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 1110 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  VA fulfilled its duty to notify when it provided VCAA notice by letter in August 2006.  Because the Veteran's claim for PTSD is granted, as discussed below, any error as to the duty to assist the Veteran is harmless error.    







Rating Decision Not Final

The Board finds that the January 2007 rating decision did not become final because a relevant official service personnel record that existed at the time was not received until afterwards.  38 C.F.R. § 3.156(c).  In the January 2007 rating decision, the RO denied service connection for PTSD.  There is no indication in the record that at the time of the January 2007 rating decision the RO had received or considered an service department report dated in May 2006.  Therefore, the Board concludes that VA received the May 2006 service department report after the January 2007 rating decision.  The May 2006 report states what medals the Veteran earned for his military service.  See May 2006 National Personnel Records Center report.  The list of medals includes the Republic of Vietnam Campaign Ribbon with Device (1960), which verifies that the Veteran was in Vietnam for at least six months.  Because this information is relevant and related to a claimed in-service event, and the official service personnel record existed at the time of January 2007 rating decision but was not received until afterwards, the claim for entitlement to service connection for PTSD is being reconsidered under 38 C.F.R. § 3.156(c). 

Service Connection

A veteran is entitled to VA disability compensation for service connection if the evidence shows that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 303(a).  When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. App. 389 (1996).

The Veteran's lay testimony may establish the occurrence of the claimed in-service stressor where the stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and a VA psychiatrist or psychologist, or one with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, as long as there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3).

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as exposure to an improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Analysis

The Veteran contends that his PTSD is a result of his experiences in Vietnam and being spit on by protestors upon his return from Vietnam.  See May 2006 private therapy letter.  

The Veteran's wife, who is his full-time caretaker, states that in the last 40 years when she or others asked the Veteran about Vietnam, all he has done is cry.  See July 2010 statement in support of claim.  The Veteran's wife also states that the Veteran has received treatment for PTSD with a private therapist.  She states that when the Veteran lost his ability to speak, he had to end his counseling sessions.  She also contends that the Veteran has had insomnia since returning from Vietnam.  See May 2011 VA examination.  

The Veteran's DD-214s show that he worked as radio repairman in Vietnam, and he was assigned to C troop, 2nd Squadron, 1st Cavalry, 4th Infantry Division.  

A May 2006 service personnel record states that the Veteran was awarded the Republic of Vietnam Campaign Ribbon with Device (1960), which verifies that the Veteran was in Vietnam for at least six months.

A May 2006 letter from a private therapist shows that the Veteran was treated for symptoms of PTSD.  See also July 2006 claim (Veteran was treated from August 1972 to June 2006).  The Veteran has reported symptoms of anxiety, sadness, depression, avoidance of stimuli that remind him of war experiences, sleep disturbance, dreams of Vietnam experiences, and intrusive memories.  The letter indicates that the Veteran reported that during his assignment in Vietnam he operated out of Pleiku participating in ambushes, sweeps, and search and destroy missions.  The Veteran recalls significant casualties north of Dak To during the Tet Offensive of 1968.  He states that during this action he remembers "maybe 2 regiments taking 200 casualties."  He reports having pictures of approximately 15 prisoners that were captured during this time.  The Veteran also remembers a significant number of firefights outside of Pleiku during Tet.  The letter indicates that the Veteran was assigned to C troop, 2nd Squadron, 1st Cavalry, 4th Infantry Division.  See also DD-214.  The Veteran reported that upon his return from Vietnam, he was spit upon at the airport by protesters and he felt like "shit."  He reported difficulty finding work and feeling ostracized by his veteran status.  The therapist states that the Veteran becomes emotional at the memory of his memories of his experiences.  He experiences anxiety infrequently and some depression after memories are stimulated.  The Veteran's primary means of coping with his PTSD symptoms is through avoidance.  The therapist contended that the Veteran experiences more sadness from his memories now that he is ill and cannot stay busy and avoid his emotions anymore.  

VA treatment records from April 2006 to May 2007 show that the Veteran was diagnosed with PTSD by a VA psychiatrist and was being treated for it with counseling and medication.  It is noted that the Veteran had insomnia and anxiety.  See April 2006 VA treatment record.  

On VA examination in May 2011, the Veteran was unable to speak.  Therefore, the examiner was unable to determine whether the Veteran meets the diagnostic criteria for PTSD.  

The Board has considered the Veteran's lay statements and acknowledges that he is competent to provide evidence as to his observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds the Veteran credible.  The Veteran reported that he operated out of the city of Pleiku, which was one of the cities attacked during the Tet Offensive of [January - March] 1968.  He  recalled significant casualties north of Dak To during the Tet Offensive of 1968.  He stated that he remembers "maybe 2 regiments taking 200 casualties."  He reported having pictures of approximately 15 prisoners that were captured during this time.  The Veteran also remembers a significant number of firefights outside of Pleiku during the Tet Offensive.  Because he witnessed the deaths of fellow soldiers and was confronted with attacks and firefights with enemy forces, the Board finds that the Veteran experienced in-service stressors that are related to his fear of hostile military activity while in Vietnam, specifically during the Tet Offensive.  38 C.F.R. § 3.304(f)(3).    

A VA psychiatrist diagnosed and treated the Veteran with medication for PTSD from April 2006 to May 2007.  See April 2006 to May 2007 VA treatment records.  Because there is no evidence to the contrary, the Board presumes that the diagnosis of PTSD was made in accordance with the criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), per 38 C.F.R. § 4.125(a).  Further, the private treatment findings support the VA's diagnosis.  See May 2006 private treatment letter.  The Board notes that the Veteran is no longer able to speak and therefore the May 2011 VA examiner was unable to make a diagnosis of PTSD.  However, because the Veteran had a diagnosis of PTSD during the appeal period, the Board finds that the Veteran has a current diagnosis of PTSD for the purpose of determining service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The May 2006 private treatment letter is of significant probative value in determining if there is a link between the Veteran's PTSD and his in-service experiences.  Particularly, the Veteran's symptoms of avoidance of stimuli that remind him of war experiences and his dreams of Vietnam experiences show that the Veteran's PTSD is related to his fear of hostile military activity while in Vietnam. 

Because there is a current diagnosis of PTSD by a VA physician, the Veteran experienced in-service stressors related to his fear of hostile military activity in Vietnam, and there is medical evidence linking the Veteran's PTSD with his fear of hostile military activity, service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304.     


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The July 2010 VA examination addressing the corticobasal degeneration/ Parkinson's disease, was inadequate, as the examiner did not provide an opinion regarding a causal connection between the diagnosed disability and service.  An addendum opinion is warranted to determine the etiology of this disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the examiner who conducted the July 2010 VA examination, or suitable substitute if that examiner is unavailable.  The examiner is requested again to review the claims folder in order to render an opinion as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's corticobasal degeneration disability is etiologically related to service.  The examiner's attention is directed to the Veteran's exposure to herbicide in Vietnam.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner's opinion should be based on the results of the examination, a review of the evidence of record, and sound medical principles.  

2. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


